PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/075,118
Filing Date: 20 Oct 2020
Appellant(s): Sebastian Obermeyer



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sipple et al. (2020/0399963) in view of King (3480907).
Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (2017/0358385) in view of King.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sipple et al. in view of King as applied to claim 1 above, and further in view of Varkey et al.
(2016/0222736).

(2) Response to Argument
 	Regarding the rejection based on Sipple in view of King: 
Appellant argues that Sipple is not in the same field of endeavor as the claimed invention because Sipple is not directed to a submarine cable but is instead directed to a wellbore cable.  Sipple is a non-analogous art.  Examiner would disagree because Sipple is in the field of appellant's endeavor, electrical cables.
Appellant argues that the examiner has not established a prima facie case of obviousness.  Examiner would disagree.  It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.  
Appellant argues that the cable of Sipple is not a submarine cable and is not suitable for use as submarine cable because there is no disclosure, teaching or suggestion in Sipple from which it could be concluded that the cable would be able to operate in the conditions of a submarine cable.  Examiner would disagree.  While features of an apparatus or system may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (“The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.”).  Moreover, “[w]here, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of [the] claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977); see also In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).
Appellant is relying on the preamble limitation of "submarine cable" to distinguish the claims from the cited references.  Sipple does not disclose, teach, or suggest a submarine cable.  Examiner would disagree.  When reading the preamble in the context of the entire claim, the recitation "submarine cable" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Appellant argues that there is no motivation to make the proposed modification of Sipple according to the disclosure of King.  Appellant argues that King is related to a hydrophone streamer which has a structure unlike the wellbore cable of Sipple.  Examiner would disagree.  Sipple discloses a wire (210) surrounded by a protective layer (216) which is gels.  King discloses a wire (26/28) surrounded by a protective layer (42) which is formed from a plastic-gel combination.  King also discloses that such material is noncompressible but sufficiently flexible (col. 3, lines 22-63).  Accordingly, one skilled in the art would have motivated to use the protective material taught by King for the protective layer of Sipple.
 	Appellant argues that the examiner looks to King to solve a problem that does not exist in Sipple.  Examiner would disagree.  It has been held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
  	Regarding the rejection based on Varkey and King:
Appellant argues that Varkey is not in the same field of endeavor as the claimed invention because Varkey is not directed to a submarine cable but is instead directed to a wellbore cable.  Varkey is a non-analogous art.  Examiner would disagree because Varkey is in the field of appellant's endeavor, electrical cables.
 Appellant argues that the examiner has not established a prima facie case of obviousness.  Examiner would disagree.  It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.  
Appellant argues that there is no motivation to make the proposed modification of Varkey according to the disclosure of King.  Appellant argues that King is related to a hydrophone streamer which has a structure unlike the wellbore cable of Varkey.  Examiner would disagree.  Varkey discloses a wire (110) surrounded by a protective layer (112) which is gels ([0037]).  King discloses a wire (26/28) surrounded by a protective layer (42) which is formed from a plastic-gel combination.  King also discloses that such material is noncompressible but sufficiently flexible (col. 3, lines 22-63).  Accordingly, one skilled in the art would have motivated to use the protective material taught by King for the protective layer of Varkey.
 	Appellant argues that the proposed modification of Varkey according to King can only base on impermissible hindsight.  Examiner would disagree.  It has been held that In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHAU N NGUYEN/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        


Conferees:
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847  

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.